DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and the generic claims 1, 6-10, and 12-17 in the reply filed on January 24, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-17, 32, 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 2, 5, 10, 11, 13, 17, 19, 21, 23, is unclear because it is unclear what “PCMO” stands for in the context of the claim.
	Claim 1, line 12, “sputtered” lacks antecedent basis.
	Claim 1, line 15, “the previously cooled substrate” lacks antecedent basis.

Claim 1, line 20, “sputtered” lacks antecedent basis.
Claim 2, line 4, is unclear because it is unclear what “PCMO” stands for in the context of the claim.
Claim 4, lines 2, 4, is unclear because it is unclear what “PCMO” stands for in the context of the claim.
Claim 6, line 2, is unclear because it is unclear what “PCMO” stands for in the context of the claim.
Claim 7, lines 1, 2, is unclear because it is unclear what “PCMO” stands for in the context of the claim.
Claim 7, line 4, the phrase “preferably by sputtering” is unclear because it is uncertain if sputtering is being utilized and is limited to that method of depositing.
Claim 8, line 3, is unclear because it is unclear what “PCMO” stands for in the context of the claim.
Claim 10, line 3, is unclear because it is unclear what “PCMO” stands for in the context of the claim.
Claim 11, line 3, is unclear because it is unclear what “PCMO” stands for in the context of the claim.
Claim 12, lines 1 and 2, “the deposited PCMO material” lacks antecedent basis.
Claim 12, line 2, is unclear because it is unclear what “PCMO” stands for in the context of the claim.
Claim 15, line 2, is unclear because it is unclear what “PCMO” stands for.

Allowable Subject Matter
Claims 1-3, 6-17, 32, 33 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-3, 6-17, 32 and 33 are indicated as being allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including the deposition, heating and cooling steps as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
February 9, 2022